IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON            FILED
                           JANUARY 2000 SESSION
                                                      March 17, 2000

                                                    Cecil Crowson, Jr.
                                                   Appellate Court Clerk
STATE OF TENNESSEE,             *   No. W1999-01260-CCA-R3-CD

             Appellee,          *   SHELBY COUNTY

VS.                             *    Honorable Joseph B. Dailey, Judge

ROBERT E. PUGH,                 *    (Aggravated Robbery)

             Appellant.         *




FOR THE APPELLANT:                  FOR THE APPELLEE:

A. C. WHARTON, JR.                  PAUL G. SUMMERS
District Public Defender            Attorney General & Reporter

W. MARK WARD                        J. ROSS DYER
and                                 Assistant Attorney General
MICHAEL JOHNSON                     425 Fifth Avenue North
Assistant Public Defenders          Nashville, TN 38103
201 Poplar Avenue
Memphis, TN 38103                    WILLIAM L. GIBBONS
                                     District Attorney General

                                     AMY P. WEIRICH
                                     Assistant District Attorney
                                     201 Poplar Avenue, Suite 301
                                     Memphis, TN 38103-1947




OPINION FILED: _______________


AFFIRMED
JOHN EVERETT WILLIAMS,
Judge
                                   OPINION


       The defendant, Robert E. Pugh, appeals from his Shelby County jury verdict

of aggravated robbery. He was sentenced as a Range I offender to twelve years

in the Department of Correction. Now on appeal, the defendant asserts as his sole

issue the sufficiency of evidence. After careful review, we AFFIRM the judgment

from the trial court.



                                 BACKGROUND


       On April 26, 1996, Joseph Oliver, a co-manager at a Wendy’s restaurant on

1593 Union Avenue in Memphis, Tennessee, was robbed at gunpoint. He testified

that he left the restaurant for the First American Bank on Union Avenue at

approximately 3:30 to 4:30 p.m. to get coins for the restaurant. When he left the

bank, he noticed that a car was following him. The car followed him to the Wendy’s

and pulled behind him. Oliver testified that the car could have been a Chevrolet

Malibu and thought that the vehicle was maroon or a similar color. The vehicle

approached him as he left his vehicle. An individual leapt from the car with a

revolver and demanded money. He threw the money on the ground and the

individual took it.



       At trial, Oliver testified that on the day of the robbery he identified the

defendant from a lineup. Further, he identified the defendant in court the day of the

trial. He also identified a gun introduced in evidence as being similar, if not the

same, gun used against him in the holdup. Finally, Oliver testified that, after the

robbery, he entered the restaurant and activated the holdup alarm to which police

vehicles responded.


                                         -2-
         Mark Rewalt, of the Memphis Police Department Crime Scene Unit, testified

that he examined a Chrysler, the car the defendant abandoned after police pursuit,

on April 26, 1996, for fingerprints. He testified that he obtained two latent prints,

one from the driver’s side door and one from the back driver’s side door, and

preserved those prints on the appropriate card medium. He identified those latent

prints for the jury.



         Cham Payne, an officer of the Memphis Police Department Crime Scene

Unit, testified that he located and preserved latent prints from the hood of the

vehicle, a Chrysler LeBaron. He also obtained a latent print from an empty beer

bottle found in the floorboard of that vehicle. Again, Officer Payne identified the

cards containing those latent prints in court.



         Jerry Sims, a latent fingerprint examiner for the Memphis Police Department,

identified these four prints as belonging to the defendant.



         Lieutenant Hollis W. Hightower, an investigator on the robbery squad the day

of the robbery, stated that he interviewed the defendant and, after advising him of

his rights, took a statement from the defendant in which he admitted to committing

the robbery. The defendant stated that the car used in the robbery was his brown

1981 Chrysler LeBaron. Further, the defendant explained, on the day of the

robbery, he located Dwayne Jones on the streets of Memphis and at that point, the

two agreed to commit a robbery.1 The defendant stated that he used a .32 caliber

revolver, purchased on the street, to rob Oliver at the Wendy’s. He testified that

approximately ten minutes after the robbery he and Dwayne Jones were pursued




         1
             Dwayne Jones was arrested on the day of the robbery in the Chryslar Lebaron described
above.

                                                  -3-
in the Chrysler by the police. When stopped, he leapt from the car and escaped.

Later that same day, he was arrested and identified as the robber.




                                     ANALYSIS


        The defendant’s only presented issue asserts that insufficient evidence

supports the verdict against him. The defendant was convicted of aggravated

robbery. The relevant statues, Tenn. Code Ann. § 39-13-401(a) and § 39-13-402(1)

read:

        Robbery. --
          (a) Robbery is the intentional or knowing theft of property from the
              person of another by violence or putting the person in fear.

        Aggravated Robbery. --
          (a) Aggravated robbery is robbery as defined in § 39-13-401:
              (1) Accomplished with a deadly weapon or by display of any
                  article used or fashioned to lead the victim to reasonably
                  believe it to be a deadly weapon. . .



        Although the defendant suggests that this Court reweigh and reevaluate the

evidence, our standard of review on sufficiency claims is well-established. When a

defendant challenges the sufficiency of evidence on a jury verdict, our standard of

review is whether, after reviewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319

(1979). Questions concerning the credibility of the witnesses, the weight and value

to be given the evidence as well as all factual issues raised by the evidence, are

resolved by the trier of fact, not this Court. See State v. Tuttle, 914 S.W.2d 926,

932 (Tenn. Crim. App. 1995). Nor may this Court reweigh or re-evaluate the

evidence. See State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). On appeal,

the state is entitled to the strongest legitimate view of the evidence and all



                                         -4-
inferences therefrom. Id. Because a verdict of guilt removes the presumption of

innocence and replaces it with a presumption of guilt, the accused has the burden

in this Court of illustrating why the evidence is insufficient to support the verdict

returned by the trier of fact. See State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.

1982).



         This Court must now determine if sufficient evidence supports this conviction

under the pertinent statutes. At trial, the state entered the defendant’s signed

statement, in which he described the robbery, a description consistent with the

victim’s description. This inculpatory statement is a confession. See Helton v.

State, 547 S.W.2d 564, 567 (Tenn. 1997) (A confession is a statement by an

accused admitting that he engaged in conduct constituting a crime.).



         The corpus delicti of a crime may not be established by a confession alone.

See Ashby v. State, 124 Tenn. 684, 139 S.W. 872 (1911). The corpus delicti of a

crime requires that the state prove two elements: (1) that a certain result has been

produced, and (2) that the result was created through criminal agency. See State

v. Ervin, 731 S.W.2d 70, 71-72 (Tenn. Crim. App. 1986). The elements of corpus

delicti may be established by circumstantial evidence. Id. at 72. Furthermore, the

question of whether the state has sufficiently proven the corpus delicti is a question

for the jury. Id. at 71. “Only slight evidence of the corpus delicti is necessary to

corroborate a confession and thus sustain a conviction.” See Ervin, 731 S.W.2d at

72 (emphasis added). See Taylor v. State, 479 S.W.2d 659, 661 (Tenn. Crim. App.

1972).



         Having reviewed the record and the evidence presented to the jury in this

case, we disagree with the defendant’s proposition that insufficient evidence exists.

Instead, we conclude that a rational trier of fact considering the evidence, including,

                                          -5-
but not limited to, the defendant’s confession, could have concluded beyond a

reasonable doubt that the defendant committed aggravated robbery. Besides the

confession:

      (1) The defendant was identified from a lineup as the robber;
      (2) The defendant was identified at the trial;
      (3) The revolver recovered from the defendant was described as
          being similiar to the weapon used in the robbery; and
      (4) The defendant’s fingerprints were recovered from a vehicle similar
          in description to the robbery vehicle and connected to the robbery.

From all this, we find sufficient evidence to support the jury verdict.




                                          ________________________________
                                          JOHN EVERETT WILLIAMS, Judge


CONCUR:




_______________________________
DAVID G. HAYES, Judge




_______________________________
ALAN E. GLENN, Judge




                                         -6-